Case 2:18-cv-10735-PDB-EAS ECF No. 133, PageID.4094 Filed 06/21/19 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

TARA EDWARDS,
                                                 Case No: 18-10735
      Plaintiff,
                                                 Hon. Paul D. Borman
v.
                                                 Magistrate Judge:
SCRIPPS MEDIA, INC., d/b/a                       Elizabeth A. Stafford
WXYZ-TV, a Foreign Profit Corporation,

      Defendant.

Michael N. Hanna (P81462)            Elizabeth P. Hardy (P37426)
Warren D. Astbury (P82416)           Thomas J. Davis (P78626)
MORGAN & MORGAN, P.A.                KIENBAUM HARDY
Attorney for Plaintiff               VIVIANO PELTON & FORREST, P.L.C.
2000 Town Center, Suite 1900         Attorneys for Defendant
Southfield, MI 48075                 280 N. Old Woodward Ave.
(313) 251-1399                       Suite 400
mhanna@forthepeople.com              Birmingham, MI 48009
wastbury@forthepeople.com            (248) 645-0000
                                     ehardy@khvpf.com
Geoffrey N. Fieger (P30441)          tdavis@khvpf.com
FIEGER FIEGER KENNEY
 & HARRINGTON, P.C.
Attorney for Plaintiff
19390 W. Ten Mile Road
Southfield, MI 48075-2463
(248) 355-5555
g.fieger@fiegerlaw.com


       JOINT MOTION FOR CLARIFICATION OF THE COURT’S
     JUNE 17, 2019 ORDER DENYING “PLAINTIFF’S OBJECTION TO
       MAGISTRATE’S ORDER (D.E. 47) DENYING PLAINTIFF’S
        MOTION TO COMPEL COMPARATOR EVIDENCE AND
        INCORPORATED MEMORANDUM OF LAW” (ECF #78)
                                      1
Case 2:18-cv-10735-PDB-EAS ECF No. 133, PageID.4095 Filed 06/21/19 Page 2 of 3




      On June 17, 2019, the Court entered an Order (ECF No. 132) denying

Plaintiff’s Objection (ECF No. 78). In the Order, the Court stated:

      Plaintiff’s objections were due on November 29, 2018. Plaintiff did
      not file the instant objection until January 4, 2019 – 36 days after the
      Opinion and Order, and 22 days after an objection was due.
      Accordingly, the Court DENIES Plaintiff’s untimely objections to the
      Magistrate Judge’s Order of November 15, 2018, that clearly and
      cogently denied Plaintiff’s request for “comparator” evidence. ECF
      #47, Nov. 15, 2018, PgID 1617-18.”

      However, on November 29, 2018, Plaintiff had filed a motion (ECF No. 55)

to extend the time to file objections to the Court’s November 15, 2018 order. The

Court granted that order on December 11, 2018 (ECF No. 63), holding that both

parties would have an extension of time to file objections until “two weeks after

the Magistrate Judge issues an Opinion and Order in connection with the

December 20, 2018 hearing.” Judge Stafford issued her opinion and order related

to the December 20, 2018 hearing on December 21, 2019 (ECF No. 72). Plaintiff

filed her Objection two weeks later, on January 4, 2019 (ECF No. 78). Defendant

thus did not challenge Plaintiff’s January 4, 2019 objections as untimely.

      The parties conferred upon receiving the Court’s June 17, 2019 order, and

while they agree with respect to the timeliness issue, they disagree with the

intended scope of the Court’s June 17, 2019 order otherwise. The Plaintiff

understands the Court’s Order to have denied the objection solely on the timeliness

issue, without addressing the merits of Plaintiff’s objection. Defendant understands


                                         2
Case 2:18-cv-10735-PDB-EAS ECF No. 133, PageID.4096 Filed 06/21/19 Page 3 of 3




the Court’s Order to have also rejected Plaintiff’s objection on the merits, insofar

as the Order also states that Judge Stafford’s November 15, 2018 Order “clearly

and cogently denied Plaintiff’s request for ‘comparator’ evidence.” ECF No. 132,

PgID 4093. The parties jointly request that the Court clarify whether its June 17,

2019 order denying Plaintiff’s objection was based solely on timeliness grounds, or

whether the denial was also based on the merits. If the former, the parties request

that the Court resolve the merits issue.



The above is jointly submitted by:

 MORGAN & MORGAN, P.A.                         KIENBAUM HARDY VIVIANO
                                               PELTON & FORREST, P.L.C.

 By: s/Michael N. Hanna                        By: s/Thomas J. Davis
 Michael N. Hanna (P81462)                     Elizabeth P. Hardy (P37426)
 Warren D. Astbury (P82416)                    Thomas J. Davis (P78626)
 Attorneys for Plaintiff                       Attorneys for Defendant
 2000 Town Center, Suite 1900                  280 N. Old Woodward Ave.,
 Southfield, MI 48075                          Ste. 400
 (313) 251-1399                                Birmingham, MI 48009
 mhanna@forthepeople.com                       (248) 645-0000
 wastbury@forthepeople.com                     ehardy@khvpf.com
                                               tdavis@khvpf.com
 Dated: June 21, 2019
                                               Dated: June 21, 2019




                                           3
